Oldham:, J. The only difference between this case and that of the State Bank v. Marsh, 2 Eng. Rep. 390, is, that the plaintiff in the execution appeared, and the court took jurisdiction and set aside the sale. No notice was served upon the purchasers under the execution, of the intended motion, nor did they appear. In the above case it was held that “the Circuit Court did not acquire such jurisdiction over the persons of the parties claiming right, under the sheriff’s sale, so as to divest them of those rights by setting aside the sheriff’s return and the sale of the property.” The decision of the Circuit Court is reversed.